Case 2:20-cv-08035-SVW-JPR Document 146 Filed 05/03/21 Page 1 of 6 Page ID #:2937




                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES--GENERAL


  Case No. CV 20-8035-SVW (JPRx)                       Date: May 3, 2021
  Title: Hong Liu v. Faraday & Future Inc. et al.
  ============================================================
  DOCKET ENTRY: Order Granting in Part Defendants’ Request for
  Reconsideration of April 26, 2021 Order
  ===========================================================
  PRESENT:
                      HON. JEAN P. ROSENBLUTH, U.S. MAGISTRATE JUDGE
                             Bea Martinez                             n/a
                             Deputy Clerk                       Court Reporter

  ATTORNEYS PRESENT FOR PLAINTIFF:                     ATTORNEYS PRESENT FOR DEFENDANTS:
        None present                                                  None present

  PROCEEDINGS: (IN CHAMBERS)

         On April 16, 2021, Plaintiff filed an “urgent” motion seeking to compel
  production of certain documents and asking the Court to resolve an attorney-client-
  privilege dispute that had arisen between the parties. Plaintiff’s motion argued
  exclusively that Defendants’ counterclaims had put at issue the entirety of Plaintiff’s
  former employment with them and that they had therefore waived any privilege as to
  production of documents concerning that employment; Plaintiff’s motion nowhere
  argued that Defendants’ affirmative defenses had done the same. On April 26, after
  receiving and considering the expedited briefing on the matter, the Court heard argument
  and found that based on certain of Defendants’ counterclaims, they had broadly waived
  any privilege concerning the full scope of Plaintiff’s employment. The Court
  specifically advised Defendants that if they dismissed those counterclaims it would
  reconsider the scope of the privilege waiver.

        Later that same day the parties filed a stipulation dismissing the counterclaims the
  Court had identified as broadly waiving the privilege. Defendants then requested a
  hearing for the Court to reconsider its order concerning the scope of the privilege waiver,
  and the Court agreed to hear the matter quickly, on April 29. Each side filed briefing
  before the expedited hearing. In Plaintiff’s briefing, he argued for the first time that
  Defendants’ defenses had also waived their claims of privilege.

  MINUTES FORM 11                                            Initials of Deputy Clerk: bm
  CIVIL-GEN
Case 2:20-cv-08035-SVW-JPR Document 146 Filed 05/03/21 Page 2 of 6 Page ID #:2938




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES--GENERAL


  Case No.:    CV 20-8035-SVW (JPRx)                                           May 3, 2021
               Hong Liu v. Faraday & Future Inc. et al.                            Page 2

  -----------------------------------------------------------------


         At the April 29 hearing, the Court found that Plaintiff had forfeited any right to
  rely on Defendants’ affirmative defenses to show privilege waiver because he had not
  raised that argument until after the Court had already ruled on his urgent motion.1 See
  C.D. Cal. R. 7-18 (discussing necessary showings for reconsideration); Kona Enters.,
  Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000) (noting that reconsideration
  is not appropriate when party simply failed to fully support its position first time
  around). The Court took under submission Defendants’ request to reconsider its prior
  ruling that they had broadly waived any privilege concerning Plaintiff’s employment,
  promising at the parties’ request to read Defendants’ April 26 summary-judgment motion
  and to reread Apple Inc. v. Samsung Elecs. Co., No. 11-CV-01846-LHK, 2015 WL
  3863249 (N.D. Cal. June 19, 2015) (discussing generally use of privilege as both sword
  and shield), and General Dynamics Corp. v. Super. Ct., 7 Cal. 4th 1164, 1170, 1190
  (1994) (holding that tort-based retaliatory-discharge claim by former in-house counsel
  “must be dismissed” if it is “incapable of complete resolution without breaching the
  attorney-client privilege”).

         A party waives attorney-client privilege by raising a claim or defense that places
  at issue the nature of the privileged material. Bittaker v. Woodford, 331 F.3d 715, 719
  (9th Cir. 2003). But the scope of the waiver must be limited to the contours of the
  privileged material the party has put at issue. Id. at 720. By dismissing the
  counterclaims that explicitly put at issue the entire scope of Plaintiff’s employment,

        1
           In their briefing filed before the April 29 hearing, Defendants disputed that
  the defenses cited by Plaintiff waived any privilege but also offered to dismiss or
  amend them to cure any problem. (See, e.g., Defs.’ Suppl. Br. at 2-3.) Although
  the Court did not reach the issue, it noted that the defenses were more “general”
  than the explicit counterclaims it had previously found had waived the privilege
  broadly. It also noted that in light of its finding that Plaintiff had forfeited any
  ability to rely on the defenses to argue waiver, it was up to Defendants (and Judge
  Wilson) whether they nonetheless dismissed or amended them.
  MINUTES FORM 11                                           Initials of Deputy Clerk:bm
  CIVIL-GEN
Case 2:20-cv-08035-SVW-JPR Document 146 Filed 05/03/21 Page 3 of 6 Page ID #:2939




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES--GENERAL


  Case No.:    CV 20-8035-SVW (JPRx)                                            May 3, 2021
               Hong Liu v. Faraday & Future Inc. et al.                             Page 3

  -----------------------------------------------------------------


  Defendants have narrowed the breadth of their privilege waiver. Plaintiff argues that
  under Apple, it’s too late for them to do so because they have “already advanced, and
  benefited from, the arguments.” (Pl.’s Suppl. Mem. at 6 (citing Apple, 2015 WL
  3863249, at *11)). But Plaintiff has never satisfactorily identified how Defendants have
  so benefited — unlike Samsung in Apple, which had “already submitted privileged
  documents for in camera review, already put the contents of these documents at issue,
  and already succeeded in avoiding greater sanctions,” 2015 WL 3863249, at *12. With
  one discrete exception discussed below, Defendants have not done any of these things.

         Plaintiff argued at the April 29 hearing that Defendants’ April 26 summary-
  judgment motion contended that Plaintiff had failed at every aspect of his job with
  Defendants, thereby waiving the privilege as to the entire scope of his employment. The
  Court has carefully reviewed the motion, and its contentions concerning Plaintiff’s
  wrongdoing are much more limited. First, Defendants argue that Plaintiff’s retaliatory-
  termination claim must be dismissed under General Dynamics because it cannot be
  proved without violating the privilege.2 (Summ. J. Mot. at 7-10, 19-24.) But that
  argument — the merits of which can only be decided by the District Judge — concerns
  Plaintiff’s use of privileged material, not Defendants’. Thus, it has no bearing on
  Defendants’ waiver of privilege. Indeed, as Defendants point out, it would turn General
  Dynamics on its head if by seeking to dismiss Plaintiff’s retaliatory-termination claim
  under it Defendants somehow effectuated a wholesale waiver of the privilege.

         Plaintiff is correct, however, that Defendants’ second argument in the motion —
  that he “solicited, negotiated, drafted, and procured his Employment Agreement” only
  by “violat[ing] his ethical and fiduciary duties to [Defendants] under the applicable Rules
  of Professional Conduct and related statutory and decisional law” (id. at 1) — does put

        2
           Plaintiff argued at the April 29 hearing that Defendants’ summary-
  judgment motion is untimely because it could have been filed much earlier in the
  litigation. That, of course, is for Judge Wilson to decide.
  MINUTES FORM 11                                            Initials of Deputy Clerk:bm
  CIVIL-GEN
Case 2:20-cv-08035-SVW-JPR Document 146 Filed 05/03/21 Page 4 of 6 Page ID #:2940




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES--GENERAL


  Case No.:    CV 20-8035-SVW (JPRx)                                           May 3, 2021
               Hong Liu v. Faraday & Future Inc. et al.                            Page 4

  -----------------------------------------------------------------


  at issue the parties’ conduct and knowledge during the creation of the Employment
  Agreement and thus waives the privilege to that extent. Indeed, for that same reason the
  Court previously found that Defendants’ remaining counterclaims, which also concern
  Plaintiff’s conduct related to the Employment Agreement, waived any privilege as to
  Defendants’ communications with its outside counsel, Sidley Austin, about it, and the
  Court’s reading of the summary-judgment motion only confirms that that ruling was
  correct.3

         Moreover, as Plaintiff points out, Defendants have previously acknowledged, in
  opposing his motion to dismiss their counterclaims, that Sidley reviewed the
  Employment Agreement, but they claim that it did so “solely to determine whether it
  caused any violation of [Defendants’] agreement with” one of its investors, not to
  “determine whether the terms of the Employment Agreement were fair and reasonable”
  to them. (Pl.’s Urgent Mot. at 13 (citing Defs.’ Opp’n Mot. Dismiss, ECF No. 115).)
  Defendants cannot rely on their privileged communications to advance arguments in
  their favor and then prevent Plaintiff from testing the accuracy of their representations
  by withholding those documents. See, e.g., Apple, 2015 WL 3863249, at *12. Under
  these circumstances, Defendants have waived any privilege as to their communications
  with Sidley concerning the Employment Agreement. They have also waived the
  privilege as to documents and communications concerning Plaintiff’s termination, as
  such documents might reasonably be expected to discuss whether his firing resulted from
  the ethical violations about which Defendants now complain. Defendants’ summary-

        3
           Defendants imply that their claims concerning the Employment Agreement
  are limited to allegations that Plaintiff violated his “affirmative duty to advise
  [them] in writing to seek independent legal counsel in connection with the
  Employment Agreement.” (Defs.’ Suppl. Br. at 9.) But Defendants clearly allege
  many more ethical lapses and violations on Plaintiff’s part in negotiating and
  finalizing the Employment Agreement than just that. (See, e.g., Summ. J. Mot. at
  4-7, 13-19.)
  MINUTES FORM 11                                           Initials of Deputy Clerk:bm
  CIVIL-GEN
Case 2:20-cv-08035-SVW-JPR Document 146 Filed 05/03/21 Page 5 of 6 Page ID #:2941




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES--GENERAL


  Case No.:    CV 20-8035-SVW (JPRx)                                              May 3, 2021
               Hong Liu v. Faraday & Future Inc. et al.                               Page 5

  -----------------------------------------------------------------


  judgment motion does not, however, mention any aspect of Plaintiff’s job performance
  once he procured his employment and thus cannot possibly have waived the privilege on
  any such topics, Plaintiff’s arguments to the contrary notwithstanding.

          Defendants argue various points about the merits of Plaintiff’s first cause of action
  (and by extension of their counterclaims concerning the Employment Agreement) (see
  Defs.’ Suppl. Br. at 9-10), but they confuse what might be admissible at any trial and
  who will prevail with what information the parties are entitled to in discovery. For
  purposes of the latter, the Court is guided by Federal Rule of Civil Procedure 26(b),
  which states that material is discoverable if it is “relevant to any party’s claim” and
  “proportional to the needs of the case.” What Defendants and their outside counsel
  might have discussed in negotiating, finalizing, and agreeing to the Employment
  Agreement is clearly relevant to Defendants’ counterclaims concerning it, and
  Defendants have never argued that discovery concerning the Employment Agreement,
  including that involving Sidley, is not proportional to the needs of the case. Indeed, it
  lies at the heart of most of the disputed claims and counterclaims.

         At the April 29 hearing, Plaintiff argued for the first time that Defendants had
  benefited from their privilege arguments by propounding open-ended discovery requests
  calling for production of documents that would otherwise have been privileged, which
  Plaintiff then produced.4 Thus, Plaintiff argues, Defendants should not now be able to
  limit the scope of the privilege waiver by withdrawing certain counterclaims. Indeed,
  based on Defendants’ then-extant counterclaims five and six, which they have since
  dismissed, Plaintiff might have been led to produce documents that are no longer at




        4
         This argument appears nowhere in Plaintiff’s supplemental memorandum,
  which was filed after Defendants had dismissed the offending counterclaims.
  MINUTES FORM 11                                              Initials of Deputy Clerk:bm
  CIVIL-GEN
Case 2:20-cv-08035-SVW-JPR Document 146 Filed 05/03/21 Page 6 of 6 Page ID #:2942




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES--GENERAL


  Case No.:    CV 20-8035-SVW (JPRx)                                           May 3, 2021
               Hong Liu v. Faraday & Future Inc. et al.                            Page 6

  -----------------------------------------------------------------


  issue.5 But Plaintiff has not developed this argument in any way — by identifying such
  discovery requests or the documents he produced as a result — and did not raise it in his
  original urgent motion or his supplemental memorandum, and the Court therefore
  declines to consider it at this late date. See, e.g., Lee v. Postmates, Inc., No.
  18-cv-03421-JCS, 2018 WL 4961802, at *5 (N.D. Cal. Oct. 15, 2018) (declining to
  consider argument raised for first time at hearing); Greene v. Wal-Mart Stores, Inc., No.
  2:15–cv–00677–JAD–NJK, 2016 WL 829981, at *3 (D. Nev. Jan. 26, 2016) (noting that
  argument raised for first time at hearing was waived because opposing counsel would
  not have opportunity to effectively challenge it), accepted by 2016 WL 829977 (D. Nev.
  Mar. 3, 2016).

         For all these reasons, the Court GRANTS IN PART Defendants’ request for
  reconsideration of the April 26 order and finds that Defendants have waived any
  attorney-client privilege concerning the solicitation, negotiation, drafting, and
  procurement of the Employment Agreement as well as Plaintiff’s termination. The
  privilege has also been waived as to those areas Defendants previously acknowledged
  were waived. (See Defs.’ Opp’n Urgent Mot. at 17-18, 20.) The privilege is otherwise
  intact. Defendants should have already produced on April 30 all responsive documents
  concerning the areas as to which they agreed the privilege was waived. The remainder
  – concerning their communications with outside counsel or anyone else about the
  Employment Agreement and Plaintiff’s termination – remain due on May 5.

        cc: Judge Wilson




        5
          The likelihood that Plaintiff produced such documents is at least somewhat
  mitigated by the pendency at the time of his motion to dismiss most of Defendants’
  counterclaims, which Judge Wilson has since granted in part and denied in part.
  MINUTES FORM 11                                           Initials of Deputy Clerk:bm
  CIVIL-GEN
